WEBB, J.
Plaintiff proceeded against defendant, a non-resident, by attachment, under which property belonging to the defendant was seized and bonded by defendant under the provisions of article 259, Code of Practice; and thereafter judgment was rendered in favor of plaintiff on default, from which judgment defendant appealed.
Appellant has not made any appearance here, and we do not know what was the basis of the appeal; that is, whether defendant claims there was a defect in the citation and seizure of the property, or that the evidence was insufficient to establish the debt claimed.
As stated, however, defendant bonded the property attached, and thereby cured any informality in the service of citation and submitted itself to the jurisdiction of the court (Williams v. Gilkeson-Sloss Commission Co., 45 La. Ann. 1013, 13 So. 394; First National Bank v. Johnson, 130 La. 288, 57 So. 930), and, from our review of the evidence presented on trial of the cause, we find that the debt claimed against defendant was established.
The judgment appealed from is therefore affirmed.